Gilbert, J.
1. The verdict is supported by evidence.
2. The only ground of the motion for a new trial, other than the general grounds, complains that the court erred in not continuing the case. This ground was not approved by the court. On the contrary the court certifies that there was no motion made for a continuance at tlie time of the trial of the case. It follows that this ground of the. motion is without merit. Judgment affirmed.

All ihe Jitstices concur.

8. Holderness, for plaintiff in error.
J. 8. Hdwards and Boykin & Boykin, contra.